Citation Nr: 0101261	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-00 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative right knee residuals with instability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an original evaluation in excess of 10 
percent for status post arthrotomy residuals of the left 
knee.

3.  Entitlement to an original evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L. D.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).  

In its July 1998 rating determination, the RO denied service 
connection for a lower back disorder.  The veteran perfected 
this issue for appeal purposes.  In May 1999, the RO granted 
service connection for low back strain as secondary to his 
service connected right knee disability and assigned a 10 
percent disability evaluation.  This is considered a full 
grant of the benefits sought on appeal relating to the low 
back and this issue is no longer before the Board.  Grantham 
v. Brown, 114 F.3d 1156 (Fed Cir. 1997).

In its July 1998 rating determination, the RO denied service 
connection for PTSD.  Thereafter, the veteran perfected this 
issue on appeal.  In a July 1999 rating determination, the RO 
granted service connection for PTSD and assigned a 10 percent 
disability evaluation effective January 20, 1998, the date of 
receipt of the veteran's request for service connection.  In 
January 2000, the RO increased the veteran's disability 
evaluation from 10 to 30 percent, effective January 20, 1998. 

In its July 1998 rating determination, the RO granted service 
connection for status post left knee arthrotomy residuals 
with degenerative arthritis and assigned a noncompensable 
disability evaluation, effective January 20, 1998.  In July 
1998, the RO increased the veteran's disability evaluation 
from noncompensable to 10 percent disabling, effective 
January 20, 1998.

As to the issues of increased evaluations for PTSD and the 
left knee arthrotomy, the Board observes that the veteran has 
noted disagreement with the assignment of the initial ratings 
and has properly perfected his appeals as to these issues.  
Therefore, the propriety of each of the ratings during the 
time period from January 20, 1998, through the point in time 
when a final resolution of each issue has been reached, is 
currently before the Board.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  Although 
the RO had not evaluated the veteran's claims in light of 
Fenderson, the Board finds that there has been no due process 
violation. That is, the veteran was aware of what evidence 
was required for higher ratings.


REMAND

As to the issue of an increased evaluation for PTSD, the 
Board notes that in October 2000, the veteran forwarded the 
results of an October 2000 psychiatric evaluation performed 
by H. K., M.D.  The veteran also submitted the appropriate 
waiver of original jurisdiction review in order to allow the 
Board to review this material in the first instance.  A 
review of the report demonstrates that the symptoms relating 
to the veteran's PTSD appear to have increased in severity.  

In accordance with 38 C.F.R. § 3.327, reexaminations will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  VA is obliged to 
afford veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).

With regard to the veteran's left and right knee disorders, 
the Board notes that the Court has held that ratings based on 
limitation of motion do not subsume 38 C.F.R. §§ 4.40 or 4.45 
(2000).  It has also been held that the provisions of 
38 C.F.R. § 4.14 (2000) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims as a 
rating under the Diagnostic Code governing limitation of 
motion for the veteran's service-connected left and right 
knee residuals should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

While the veteran was afforded VA examinations in April 1998 
and January 1999, the information received as a result of 
these examination is not sufficiently detailed for 
determining whether an increased evaluation is warranted 
under §§ 4.40 or 4.45.  Specifically, the extent, if any, of 
pain on use during flare-ups was not reported.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Moreover, the 
veteran at the time of his May 1999 personal hearing reported 
a worsening of his condition.  

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for any psychiatric disorder or 
any left or right knee disorder.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
service-connected PTSD.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorders.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The examiner should review the claims 
folder prior to completing the 
examination.  

The examiner is advised that the criteria 
for a 100 percent evaluation for PTSD are 
as follows: Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

The examiner is further advised that the 
criteria for a 70 percent evaluation are 
as follows: Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships

In addition, the criteria for a 50 
percent evaluation for PTSD is as 
follows: Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships.

The examiner is requested to comment on 
whether any of the criteria for the 50, 
70, or 100 percent evaluation are found 
to be present.  The examiner should also 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV).  The examiner is 
requested to specify, if possible, the 
portion of the GAF score attributable to 
PTSD as opposed to other conditions.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and severity of his 
service-connected status postoperative 
right knee residuals and residuals of the 
status post arthrotomy of the left knee.  
All necessary tests and studies, 
including range of motion testing 
reported in degrees of arc and x- ray 
studies, should be performed and all 
findings must be reported in detail.  The 
examiner should review the claim folder 
prior to completing the examination.  The 
examiner should record all pertinent 
medical complaints, symptoms, and 
clinical findings.  

The examiner should report the ranges of 
knee motion in degrees, and specifically 
determine whether the left or right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also comment on the 
severity of any lateral instability or 
subluxation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for PTSD, for 
postoperative right knee residuals with 
instability, and for residuals of the 
status post arthrotomy of the left knee.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



